Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Detailed Action
Status of the application
2.	Claims 1,2 are pending in this application
Claims 1,2 have been rejected.

	Claim Rejections - 35 USC § 103
3. 	The following is a quotation of 35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

4. 	The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103(a) are summarized as follows:
a. Determining the scope and contents of the prior art.
b. Ascertaining the differences between the prior art and the claims at issue.
c. Resolving the level of ordinary skill in the pertinent art.
d. Considering objective evidence present in the application indicating obviousness or non-obviousness.

5. 	Claims 1, 2 are rejected under 35 U.S.C. 103(a) as being unpatentable over Breivik et al. US 2006/0165840 in view of NPL Barnie et al. (entitled “Principles of Fish Nutrition”, 2013 applicants posted on 1/28/2022) in view of Aksnes et al. (WO 2008/084074 A2) in view of NPL Sirius mineral (entitled Sirius strikes..feed …….potash mineral supplement, 2015).

6.	 Regarding claims 1, 2, Breivik et al. discloses the fish feed composition (at least in abstract) comprising by weight, 25-75% protein, 5-60% lipid, 0-40% carbohydrate and other ingredients including minerals etc. (at least in claim 1 of Breivik et al.).  In the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990).
Breivik et al. is silent about fiber.
NPL Barnie et al. discloses that carbohydrate can be crude fiber up to 7 percent by weight in order to provide a source of fiber as undigested carbohydrate material for fish feed composition (page 4, second paragraph) which meets claims 1,2. In the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990).
One of ordinary skill in the art before the effective filling date of the claimed invention would have been motivated to modify fish feed composition of Breivik et al. (at least in claim 1 of Breivik et al.) by including the teaching of NPL Barnie et al. in order to supplement insoluble carbohydrate as the source of fiber in the feed composition.
Regarding the amount of lipid, Breivik et al. discloses the fish feed composition comprising by weight, 5-60% lipid (at least in claim 1 of Breivik et al.) to meet claim 1. In the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990).
Regarding claim 2, it is to be noted that claim 2 recites 4% fat (w/w). However, Breivik et al. discloses the fish feed composition comprising by weight, 5-60% lipid (at least in claim 1 of Breivik et al.).
The only deficiency of Breivik et al. is that Breivik et al.  disclose the use of 5% lipid (w/w), while the present claims require 4% lipid (w/w) %.
It is apparent, however, that the instantly claimed amount of 4% by weight (w/w) and that taught by Breivik et al. are so close to each other that the fact pattern is similar to the one in In re Woodruff , 919 F.2d 1575, USPQ2d 1934 (Fed. Cir. 1990) or Titanium Metals Corp. of America v. Banner, 778 F.2d 775, 227 USPQ 773 (Fed.Cir. 1985) where despite a “slight” difference in the ranges the court held that such a difference did not “render the claims patentable” or, alternatively, that “a prima facie case of obviousness exists where the claimed ranges and prior art ranges do not overlap but are close enough so that one skilled in the art would have expected them to have the same properties”.
In light of the case law cited above and given that there is only a “slight” difference between the amount of 5% by weight (w/w) of lipid as disclosed by of  Breivik et al. and the amount disclosed in the present claims, it therefore would have been obvious to one of ordinary skill in the art that the amount of 4% by weight lipid (w/w)  disclosed in the present claims is but an obvious variant of the amounts disclosed in Breivik et al, and thereby one of ordinary skill in the art would have arrived at the claimed invention.
Regarding the amount of mineral, Breivik et al. discloses that mineral can include 0-15% by weight (at least on claim 1 of Breivik et al.). Therefore, it is interpreted as combining Ca, P and other minerals including polyhalite can be at most 15% by weight which meet the combined amounts of Ca, P and other minerals including poly 4 as claimed in claims 1,2. 
However, Breivik et al. is silent about the amounts of individual components calcium, phosphorous and polyhalite as claimed in claims 1,2.
Regarding calcium (Ca), and phosphorous (P),  Aksnes A et al. discloses that fish feed can contain phosphorous and Ca in an amount ranging from 0.1 to 5% by weight , 0.1 to 4% by weight with an optimum ratio 1:2 , 1:1 depending on type of fish ( at least on pages 72 third, last two paragraphs and page 3 first few paragraphs)  which is required as nutritional supplement as calcium and phosphorous are directly involved in the development and maintenances of skeletal muscle and also calcium plays an important role in muscle contraction, and other biological functions (at least on page 72 first paragraph). Aksnes A et al. discloses that phosphorous can be 0.5 to 0.8 percent by weight (page 72 last paragraph) to meet claim 1. However, Aksnes A et al. also discloses that fish feed can contain phosphorous and Ca in an amount ranging from 0.1 to 5% by weight, 0.1 to 4% by weight with an optimum ratio 1:2, 1:1 depending on type of fish (at least on pages 72 third, last two paragraphs and page 3 first few paragraphs) which meets claimed ratio of 1:1 as claimed in claim 2. It is understood that if we consider the disclosure as a whole, then phosphorous can be considered in an equal amount of Ca as 1:1 which can be 1.2% by weight phosphorous also to meet claim 2. In the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990).
One of ordinary skill in the art before the effective filling date of the claimed invention would have been motivated to modify Breivik et al. by including the teaching of Aksnes A et al., to consider Ca and P as nutritional source )  which is required as nutritional supplement as calcium and phosphorous are directly involved in the development and maintenance of skeletal muscle and also calcium plays an important role in muscle contraction, and other biological functions (at least on page 72 first paragraph).
Regarding polyhalite, Aksnes A et al. discloses that fish feed composition can include mineral mix 0-5% by weight (at least on page 5, paragraph 5).   
NPL’ Sirius mineral’ discloses that polyhalite (Poly4) which provides essential minerals and therefore, can be considered as mineral (s) mix which promotes optimal animal health and nutrition when used in the feed composition (page 1) to meet “at least 1% by weight (w/w) polyhalite” of claim 1 and “2% by weight (w/w) polyhalite” of claim 2. In the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990).
One of ordinary skill in the art before the effective filling date of the claimed invention would have been motivated to modify Breivik et al. by including the teaching of NPL ‘Sirius mineral’ to consider poly4 as mineral source having unique blend of multi-nutrients and lack of chlorides in feed composition (at least on page 1, second paragraph) which can perform as mineral supplement  to the fish feed composition can when administered up to 5% by weight (w/w) as mineral mix as disclosed by Aksnes A et al. (at least on page 5, paragraph 5).    

Conclusion
7.	Any inquiry concerning the communication or earlier communications from the examiner should be directed to Bhaskar Mukhopadhyay whose telephone number is (571)-270-1139.
If attempts to reach the examiner by telephone are unsuccessful, examiner’s supervisor Erik Kashnikow, can be reached on 571-270-3475. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571 -272-1000.

/BHASKAR MUKHOPADHYAY/
Examiner, Art Unit 1792